Order entered November 22, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01360-CR

                           JUSTIN ROBERT BOYCE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 063963

                                           ORDER
       We GRANT appellant’s November 21, 2016 motion to extend time to file his reply brief and

ORDER the reply brief filed no later than December 7, 2016.


                                                      /s/     ADA BROWN
                                                              JUSTICE